Title: To John Adams from Louisa Catherine Johnson Adams, 10 December 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
(Private)						
					
				December 10-20, 1818
				December 10 Recieved a charming visit from Mr. Bagot, who sat with me an hour and chatted very agreably. Not a word about Mrs. Hay—who is giving rise to a great deal of conversation about rank and station—She has assumed a tone with the Corps Diplomatique, which places them and herself in the most unpleasant disposition situation—I have been worried with enquiries about it, but have hitherto managed to keep aloof—Mr. A—— has however been called upon to interfere, and upon the French Ministers being very urgent that Mrs. H– should accept an invitation to his Ball—was obliged to be the bearer of her determination, which is I think rather an insulting rejection of any intercourse with them what ever—The French Ministers foolish anxiety to have her at his Ball, has brought this matter to a crisis, and I fear it will produce an unpleasant state of things—She does not appear to know what stand to take and acts without any fixed plan—as the P——ts daughter she will accept of no distinction, but as Mrs. H—— claims the same, which occasions much discussion as her husband being a private individual, why she assumes any tone with them at all becomes a question Mrs. Bagot told me it was the wish of the Corps Diplomatique to do that which was most agreeable to the President, and requested me to state this to him, which I declined—being so involved myself in these questions, as to wish to avoid having any thing to say upon the subject—The ladies of the Members will not visit them if they visit Mrs. H—— first—busy at home all the evening—12 Took Mary Buchanan to see the Foreign Ministers, and returned to dinner with Mrs. Smith—Mrs. de Neuville came during my absence and invited us to pass the evening at her house to meet a small party—a conversation with Mr. de Neuville in which I took an opportunity of telling him, that I never troubled myself with politicks, and always avoided political conversations—I did this in consequence of something he had said to me—he  told me said that he knew I did all Mr. A——s secret correspondence, and that he always gave his to his wife—I told him I hoped the information he sent to his Court was more correct, for if it was not they would not derive much advantage from receiving it; and that Mr. A—— was too wise to trust me in such a case—he pretended not to believe me and said I was playing the diplomat as he knew I copied his Letters; I replied it was very possible such a story had got abroad as I certainly copied all his private Letters to his relations—the Company was small and the party intolerably stupid—13 Copied Letters and sent off the first Sheet of journal to my father—In the evening went to Mrs. Frye’s and met there Mr. Fox and Mr. Ringold—Heard of nothing but the Evacuation Ball which excites great wit and expectation—14 The great day having at length arrived we prepared to join the gay throng at about eight o’clock—Mrs. Hay having accepted the invitation on the express condition of never setting her foot in the houses of any of them the Foreign Ministers, and stipulating that no notice should be taken of her, no place assigned to her, and that no visits whatever should either be made or received by her from any of them—on these conditions made known by  to them by Mr. A—— she made her appearance to the utter astonishment of the multitude assembled, who had been gaping and whispering these three weeks about this business—Every thing was handsome, and every body seemed inclined to be pleased with the attentions of the host and hostess, who certainly possess the happy art of making every body feel at home.—Mrs. H—— requested me to call on her in the morning of the next day, which I agreed to do as she wished to speak to me on the subject of her difficulty The Corps Diplomatique looked very sour, and the evening was in a great measure spoilt to me, as I am desirous of being on good terms with every body and being constantly with her made me apparently a party in the business—The supper was elegant—The rooms tastefully ornamented with wreathes of evergreen, intermixed with the Lis of France, descending from the cieling in graceful festoons, from the centre of which there was hung a chadelier of the same materials. Champagne sparkled in every glass, and before the  termination of the evening in many eyes, and the Ball lasted till two o’clock in the morning, every person appearing to participate in the joy of the hospitable entertainers—Mr. & Mrs. Smith accompanied us and returned home at the same time—Miss Buchanan and Mrs. Frye were also of the party—The Speaker told me he intended to bring a bill into the house on the subject of ettiquette—15 Waited on Mrs. Hay according to appointment and found Mrs. Monroe with her and found soon discovered that the great object as last winter was to stop all intercourse between me and the Foreign Ministers, under the idea that it was not dignified to have any acquaintance with them—I think this doctrine preposterous—Ministers of this discription being generally recieved as representatives of their respective Nations, I cannot imagine how it is possible that they should be received in this sense—more especially when the relations between the Nations are intended to be amicable and ju mutually reciprocated. you see my dear Sir I am but a poor politician, but I can feel cordially for the situation in which this doctrine will place our own citizens in such capacities in Europe, as experience has taught that they already labour under disagreeables which require no aggravation—Such a system may do very well for a despotic government like Russia, but appears to me to be totally incompatible with all our social institutions—Mrs Hay requested me to be at home the day after tomorrow as she intended to bring Mrs. Schuyler to visit me I told her I should be very happy them both and would certainly be at home to receive them. Mrs. Monroe gave me a polite invitation to repeat my visits—My journal is insensibly taking the tone of some of the secret Memoirs of the European Courts but I hope without any mischievous tendency—16 Went to pay several morning visits and my Horses took all possible pains to overset me on the Hills. they have no inveterate aversion to mud and mire which is rather surprising being natives of Kentucky—My neck has been in great danger many times from these rebellious animals but I hope to conquer their proud spirits at last—called on Mrs. Frye and left Mrs. Smith to pass the day with her. in the course of my visits Mr. G Graham told me that Mr. de Neuville was becoming so popular and was so generally liked it was astonishing—This looked to me a little like   sounding so I simply said that I believed the whole Corps had made themselves agreeable from the union which subsisted among themselves and their general desire to make themselves pleasing to the Americans—returned home to dinner and remained at home the rest of the evening—20 Dec. I will not apologise my dear Sir for all the trifles I send you mine is a mind which wants a great deal of weeding but my heart is good and sincerely desirous of shewing the affection and Respect with which it is filled for you—
				
					L C A—
				
				
			